Case 7-20-cv-09859-PMH         Document 32-1        Filed in NYSD on 05/25/2021         Page 1 of 1



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


   Christy Basdeo,
                                                    Case No. 7:20-cv-09859
                            Plaintiff,


                                                    ORDER OF DISMISSAL WITH
             – against–                             PREJUDICE



   Synchrony Bank d/b/a Mastercard Inc.,
   Experian Information Solutions, Inc., Trans
   Union, LLC, and Equifax Information
   Services, LLC,

                            Defendant(s).


        Plaintiff Christy Basdeo, by counsel, and Defendant Experian Information Solutions,

 Inc., by counsel, having filed their Stipulation Of Dismissal With Prejudice Between Plaintiff

 And Defendant Experian Information Solutions, Inc., AND THE COURT, having been duly

 advised, NOW FINDS that the same should be granted.

        IT IS, THEREFORE, ORDERED that all claims of Plaintiff Christy Basdeo against

 Defendant Experian Information Solutions, Inc. are dismissed, with prejudice. Plaintiff Christy

 Basdeo and Defendant Experian Information Solutions, Inc. shall each bear their own costs and

 attorneys’ fees.



            May 25, 2021
 Date: ________________________                      ____________________________________
                                                     Hon. Philip
                                                     JUDGE,      M. Halpern,
                                                             United          U.S.D.J.
                                                                     States District Court,
                                                     Southern District of New York
